Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of the 3rd day of
September 2016, is made among Eagle Shipping International (USA) LLC, a Marshall
Islands limited liability company (the “Company”), its parent Eagle Bulk
Shipping Inc., a Marshall Islands corporation (the “Parent”) and Frank De
Costanzo (the “Executive”).

 

WHEREAS, the Company and the Parent desire to employ the Executive as the Chief
Financial Officer of the Company subject to the terms and conditions set forth
in this Agreement;

 

WHEREAS, the Executive desires to accept such employment, subject to the terms
and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company, the Parent and the Executive agree as
follows:

 

1.     Employment Term. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to be employed by the Company, subject to the terms
and conditions of this Agreement, for a term (the “Employment Term”) commencing
at the end of the notice period applicable to the Executive’s current position,
but in no event later than December 12, 2016 (the “Effective Date”) and
terminating on the fourth anniversary thereof (the “Initial Term”) or upon an
earlier Date of Termination, as defined in Section 3(f) below; provided,
however, that commencing on the expiration of the Initial Term and each
anniversary thereafter, the Employment Term shall automatically be extended for
one additional year unless, not later than 90 days prior to any such
anniversary, either party hereto shall have notified the other party hereto that
such extension shall not take effect.   

 

2.     Terms of Employment.

 

(a)     Position and Duties.

 

(i)     During the Employment Term, the Executive shall serve as the Chief
Financial Officer of the Company, with such duties and responsibilities as are
commensurate with such position and as may be specified from time to time by the
Board of Directors of Parent (the “Board”), and shall report to the Chief
Executive Officer of the Company. The Executive’s principal location of
employment shall be at the Company’s offices in Stamford, Connecticut; provided,
however, that the Executive may be required under reasonable business
circumstances to engage in business travel in connection with performing his
duties under this Agreement.

 

(ii)     During the Employment Term, the Executive shall devote substantially
all of his business time and attention to the business and affairs of the
Company and the Parent and use his reasonable best efforts to faithfully perform
his duties and responsibilities; but notwithstanding the foregoing, nothing in
this Agreement shall preclude the Executive (i) from engaging, consistent with
his duties and responsibilities hereunder, in charitable, educational and
community affairs, including serving on the board of directors of any
charitable, educational or community organization, (ii) from managing his
personal passive investments, (iii) upon approval of the Board, which approval
shall not be unreasonably withheld, from serving as a director of another
company; and (iv) from engaging in activities approved by the Board. The
Executive agrees not to take personal advantage of any business opportunities
relating to general shipping which may arise during the Executive’s employment
hereunder which could reasonably be expected to be business opportunities that
the Company or the Parent might pursue. The Executive further agrees to disclose
all such opportunities, and the material facts attendant thereto, to the Board
for consideration by the Company and the Parent.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Compensation and Benefits.

 

(i)     Base Salary. During the Employment Term, the Executive shall receive an
annualized base salary (“Annual Base Salary”) of not less than $425,000 payable
pursuant to the Company’s normal payroll practices. During the Employment Term,
the current Annual Base Salary shall be reviewed for increase at such time, and
in the same manner as the salaries of senior officers of the Company are
reviewed generally.

 

(ii)     Annual Bonus. For each calendar year of the Company completed during
the Employment Term commencing with calendar year 2017, the Executive shall be
eligible to receive a discretionary cash bonus (“Annual Bonus”), as determined
by the Compensation Committee of the Board (the “Committee”), with a target
amount equal to 50% of Annual Base Salary (the “Target Annual Bonus”). The
performance goals attributable to the Annual Bonus shall be set by the Committee
following reasonable consultation with the Executive. The Annual Bonus shall be
paid as soon as practicable following the determination of such bonus by the
Committee and in no event later than the 15th day of the third month following
the end of the taxable year (of the Company or the Executive, whichever is
later) for which the bonus is payable. Notwithstanding the foregoing, for
calendar year 2016, the Executive will receive an Annual Bonus equal to no less
than $77,000.

 

(iii)     Equity Compensation Plans. During the Employment Term, the Executive
shall be eligible to receive equity-incentive compensation in the Parent to be
awarded in the sole discretion of the Committee at levels commensurate with the
benefits provided to other senior officers and with adjustments appropriate for
his position as the Chief Financial Officer. All such equity-based awards shall
be subject to the terms and conditions set forth in the applicable plan and
agreements, and in all cases shall be as determined by the Committee. 

 

(iv)     Initial Equity Grants. As soon as practicable following the Effective
Date, the Company shall grant to the Executive (A) an option to purchase 280,000
shares of common stock of the Parent (“Common Stock”) at an exercise price per
share equal to the average closing price per share of Common Stock quoted on
NASDAQ for the 10 trading days immediately preceding the date of grant (the
“Average Closing Price”) and (B) a number of restricted shares of Common Stock
with an aggregate value equal to $1,000,000 based on the Average Closing Price,
in each case, subject to the term of the Parent’s 2014 Equity Incentive Plan
(the “Equity Incentive Plan”) and the applicable award agreement. The option
shall have a five year term and shall vest ratably on each of the first four
anniversaries of the Effective Date, subject to the Executive’s continued
employment with the Company on each applicable vesting date. The restricted
shares shall vest as to 100% of such restricted shares on the third anniversary
of the Effective Date, subject to the Executive’s continued employment with the
Company on the vesting date; provided, however, that in the event that the
Executive’s employment with the Company is terminated by the Company without
Cause (as defined below) or by the Executive for Good Reason (as defined below)
prior to the vesting date, then, notwithstanding anything herein to the
contrary, the Executive shall become vested in a portion of restricted shares as
set forth below:

 

Date of Termination

Vested Restricted Shares (%)

Prior to the first anniversary of the Effective Date

33.33%

On or after the first anniversary but prior to the second anniversary of the
Effective Date

66.66%

On or after the second anniversary of the Effective Date

100%

 

 
 

--------------------------------------------------------------------------------

 

 

(v)     Benefits. During the Employment Term, the Company shall provide the
Executive with participation in such benefit plans and fringe benefits as it
provides generally to similarly situated senior executives, all in accordance
with the eligibility provisions of such plans and benefits.

 

(i)     Expense Reimbursement. During the Employment Term, the Executive shall,
upon submission of adequate documentary evidence reasonably satisfactory to the
Company, be entitled to reimbursement of reasonable and necessary out-of-pocket
expenses incurred in the performance of his duties hereunder on behalf of the
Company, subject to, and consistent with, the Company’s policies for expense
payment and reimbursement, in effect from time to time. All expenses
reimbursable pursuant to this Agreement shall be reimbursed by the end of the
calendar year following the year in which the expenses were incurred. Subject to
the foregoing, (A) the Company will pay directly or, if direct payment is
impracticable reimburse the Executive for, the cost of reasonable relocation
expenses incurred by the Executive in relocating from Vancouver, British
Columbia to Stamford, Connecticut; provided, that in the event that the
Executive resigns from employment other than for Good Reason prior to the second
anniversary of the Effective Date, the Executive shall promptly repay to the
Company the amount of such relocation reimbursement and (B) the Company will pay
directly the cost of the Executive’s legal fees incurred in connection with the
negotiation and execution of this Agreement, subject to a maximum amount equal
to $10,000.

 

(ii)     Vacation. During the Employment Term, the Executive shall be eligible
for paid vacation in accordance with the policies of the Company as may be in
effect from time to time for senior officers generally; provided, however, that
during each full calendar year of the Employment Term, Executive shall be
entitled to at least five (5) weeks of paid vacation, prorated for each partial
calendar year of the Employment Term. 

 

3.     Termination of Employment.

 

(a)     Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Term. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Term (pursuant to the definition of Disability
set forth below), it may provide the Executive with a Notice of Termination. In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”); provided, that, within the 30-day period after
such receipt, the Executive shall not have returned to full time performance of
the Executive’s duties. For purposes of this Agreement, “Disability” shall mean
the inability of the Executive to perform his duties with the Company on a
full-time basis for 180 consecutive days or for 180 intermittent days in any
one-year period as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a licensed physician selected
by the Company or its insurers and reasonably acceptable to the Executive or the
Executive’s legal representative. If the parties cannot agree on a licensed
physician, each party shall select a licensed physician and the two physicians
shall select a third who shall be the approved licensed physician for this
purpose. 

 

(b)     Cause. The Company may terminate the Executive’s employment during the
Employment Term either with or without Cause by providing a Notice of
Termination to the Executive; provided, that if such termination is with Cause,
such Notice of Termination may be provided to the Executive at any time
following the adoption of a written resolution by the Board (which shall require
an affirmative vote of not less than a majority of the Board (not including the
Executive)) that there is “Cause” for such termination. For purposes of this
Agreement, “Cause” shall mean:

 

(i)     the Executive’s continuing refusal to perform his duties or failure to
follow a lawful direction of the Board, in either case, following written notice
from the Board; 

 

(ii)     the Executive’s intentional act or acts of dishonesty which Executive
intended to result in his personal, more-than-immaterial enrichment; 

 

(iii)     the Executive’s documented willful malfeasance or willful misconduct
in connection with his employment or Executive’s willful and deliberate
insubordination following written notice from the Board detailing the factual
basis for conduct and a 10 day period to cure such conduct, to the extent
curable;

 

(iv)     the Executive is convicted of a felony or the Executive enters a plea
of nolo contendere to a felony; or

 

(v)     the Executive’s material breach of Section 8 of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     The Executive’s employment may be terminated by the Executive for Good
Reason if (x) an event or circumstance set forth in the clauses of this
Section 3(c) occurs and the Executive provides the Company with written notice
within 90 days after the Executive has knowledge of the occurrence or existence
of the event or circumstance (the notice must specifically identify the event or
circumstance that the Executive believes constitutes Good Reason), (y) the
Company fails to correct the event or circumstance within 30 days after the
receipt of the notice, and (z) the Executive resigns within 60 days after the
date of delivery of the notice referred to in clause (x) above (after the
expiration of the 30 day cure period in clause (y) above). “Good Reason” means,
in the absence of the Executive’s written consent, any of the following: 

 

(i)     a diminution by the Company in the Executive’s Base Salary;

 

(ii)     a diminution by the Company in the Executive’s Target Annual Bonus; 

 

(iii)     a material diminution in the Executive’s authority, duties, or
responsibilities as Chief Financial Officer of the Company; 

 

(iv)     a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Chief Executive Officer of the
Company;

 

(v)     a material change in the geographic location at which the Executive must
perform the services to a location outside of the greater New York metropolitan
area; or

 

(vi)     any other action or inaction that constitutes a material breach of the
terms of the Executive’s Agreement.

 

(d)     Voluntary Termination. The Executive may voluntarily terminate his
employment without Good Reason and such termination shall not be deemed to be a
breach of this Agreement.

 

(e)     Notice of Termination. Any termination by the Company for Cause, without
Cause or for Disability, or by the Executive for Good Reason or without Good
Reason, shall be communicated by Notice of Termination to the other party hereto
given in accordance with Section 9(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, where
applicable, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) sets forth the
applicable Date of Termination as provided below. The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

(f)     Date of Termination. “Date of Termination” means the date specified in
the Notice of Termination.

 

(g)     Resignation from All Positions. Notwithstanding any other provision of
this Agreement, upon the termination of the Executive’s employment with the
Company for any reason, the Executive shall immediately resign as of the Date of
Termination from all positions that he holds or has ever held with the Company,
the Parent and any affiliate thereof, including, without limitation, as a member
of the Board. The Executive hereby agrees to execute any and all documentation
to effectuate such resignations upon request by the Parent, but he shall be
treated for all purposes as having so resigned upon termination of his
employment, regardless of when or whether he executes any such documentation.

 

 
 

--------------------------------------------------------------------------------

 

 

(h)     Separation From Service Under Section 409A. Notwithstanding the
foregoing, the Executive will not be entitled to the benefits provided in
Section 4 on account of a Date of Termination unless the Executive has incurred
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

4.     Obligations of the Company upon Termination.

 

(a)     Good Reason; Other Than for Cause. If, during the Employment Term,
(1) the Company shall terminate the Executive’s employment other than for Cause,
death or Disability or (2) the Executive shall terminate employment for Good
Reason:

 

(i)     the Company shall pay to the Executive in a lump sum in cash
within 60 days (except as specifically provided in Section 4(a)(i)(A)(3)
and 4(a)(iii)) after the Date of Termination, or if later, as provided in
Section 6 below, the aggregate of the following amounts:

 

A.     the sum of (1) the Executive’s accrued but unpaid Annual Base Salary and
any accrued but unused vacation pay through the Date of Termination, (2) the
Executive’s business expenses that are reimbursable pursuant to Section 2(b)(vi)
but have not been reimbursed by the Company as of the Date of Termination,
subject to such deadline for payment set forth in such section, and (3) the
Executive’s Annual Bonus for the calendar year immediately preceding the
calendar year in which the Date of Termination occurs if such bonus has been
determined or earned but not paid as of the Date of Termination (at the time
such Annual Bonus would otherwise have been paid) (collectively, the “Accrued
Obligations”); and

 

B.     the amount equal to the sum of the Executive’s Annual Base Salary plus
75% of the Target Annual Bonus; and

 

(ii)     to the extent the Executive timely elects COBRA continuation coverage,
for 12 months after the Executive’s Date of Termination, the Company shall
reimburse the Executive for the costs of such COBRA premiums; and  

 

(iii)     all equity awards in the Parent held by the Executive (“Equity
Awards”) shall vest as if the Executive remained employed for an additional year
beyond the Date of Termination. With respect to any Equity Awards which are
stock options or stock appreciation rights, such Equity Awards shall remain
exercisable until the earlier of one year after the Date of Termination and the
original expiration date of such options or stock appreciation rights.

 

Except with respect to payments and benefits under Sections 4(a)(i)(A)(l)
and 4(a)(i)(A)(2), all payments and benefits to be provided under this
Section 4(a) shall be subject to the Executive’s delivering to the Company, and
not revoking, a signed release of claims substantially in the form of Exhibit A
hereto within 55 days following the Executive’s Date of Termination.

 

(b)     Cause; Other than for Good Reason. If the Executive’s employment shall
be terminated for Cause or if the Executive terminates his employment without
Good Reason during the Employment Term, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay or provide
to the Executive an amount equal to the amount set forth in clauses (1), (2),
and (except in the event of a termination by the Company for Cause) (3) of
Section 4(a)(i)(A) above.

 

(c)     Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Term, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than: (i) the obligation to pay or provide to the Executive’s
beneficiaries the Accrued Obligations, (ii) payment of a pro-rata Annual Bonus
for the year in which such termination occurs based on actual results and
payable in accordance with Section 2(b)(ii) of this Agreement (the “Pro-Rata
Bonus”), and (iii) the vesting of Equity Awards as provided in subsection (e)
below.

 

(d)     Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Term, this Agreement shall
terminate without further obligations to the Executive, other than: (i) the
obligation to pay or provide to the Executive the Accrued Obligations, (ii)
payment of the Pro-Rata Bonus, and (iii) the vesting of Equity Awards as
provided in subsection (e) below.

 

(e)     Vesting of Equity on Death or Disability. With respect to the
Executive’s Equity Awards, if the Executive’s employment is terminated by reason
of death or Disability, such awards shall vest as provided in the first sentence
of Section 4(a)(iii) above, provided that any stock options or stock
appreciation rights shall become fully exercisable and shall remain exercisable
for a period of 12 months after such termination (or until the earlier original
expiration date of such stock options or stock appreciation rights).  

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Section 280G.

 

(a)     Notwithstanding any other provisions in this Agreement, in the event
that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a change in
control of the Parent or the Company or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
program, arrangement or agreement) (all such payments and benefits, together,
the “Total Payments”) would be subject (in whole or part), to any excise tax
imposed under Section 4999 of the Code, or any successor provision thereto (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
program, arrangement or agreement, the Company will reduce the Total Payments to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(b)     In the case of a reduction in the Total Payments, the Total Payments
will be reduced in the following order: (i) payments that are payable in cash
that are valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a) will be reduced (if necessary, to zero), with amounts that are payable
last reduced first; (ii) payments and benefits due in respect of any equity
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Section 409A, and second, a pro-rata reduction of cash payments
and payments and benefits due in respect of any equity subject to Section 409A
as deferred compensation.

 

(c)     For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the change in control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

(d)     At the time that payments are made under this Agreement, the Company
will provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Auditor, or other advisors or consultants (and any such opinions or advice
which are in writing will be attached to the statement). If the Executive
objects to the Company’s calculations, the Company will pay to the Executive
such portion of the Total Payments (up to 100% thereof) as the Executive
determines is necessary to result in the proper application of this Section 5.
All determinations required by this Section 5 (or requested by either the
Executive or the Company in connection with this Section 5) will be at the
expense of the Company. The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this Section 5
will not of itself limit or otherwise affect any other rights of the Executive
under this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Section 409A – Six Month Delay on Separation From Service if Required.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable under this
Agreement during the six-month period immediately following the Executive’s
termination, shall instead be paid on the first business day after the
expiration of such six-month period, plus interest thereon, at a rate equal to
the applicable Federal short-term rate (as defined in Section 1274(d) of the
Code) for the month in which such Date of Termination occurs from the respective
dates on which such amounts would otherwise have been paid until the actual date
of payment.

 

7.     Full Settlement. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced as a result of a mitigation duty whether or not the
Executive obtains other employment.

 

8.     Covenants. In order to induce the Company to enter into this Agreement,
as a material condition of his employment by the Company, the Executive agrees
as follows:

 

(a)     Nonsolicitation and Noncompetition.

 

(i)     Nonsolicitation. During the “Restricted Period” (as defined below), the
Executive, on his own behalf or on behalf of any other person, partnership,
corporation or other entity, will not, directly or indirectly, (i) 
intentionally solicit or induce or attempt to solicit or induce any employee,
agent or consultant to terminate his or her relationship with the Company, or
(ii) intentionally take any action to interfere with, disrupt or attempt to
disrupt the relationship, contractual or otherwise, between the Company and any
customer, supplier, lessor, lessee, broker or employee or any other person or
entity which has a business relationship with the Company. For purposes hereof,
the “Restricted Period” means the period commencing on the date of this
Agreement and terminating twelve (12) months following the termination of the
Executive’s employment with the Company for any reason or no reason. As used in
this Section 7, “Company” shall include the Company, the Parent and their
affiliates.

 

(ii)     Noncompetition. During the Restricted Period, the Executive shall not
engage in any Competitive Activity (as defined below). If the Executive engages
in Competitive Activity in breach of this Section, then the Company shall be
entitled to pursue each or all of the following remedies: (i) money damages to
the extent they can reasonably be determined; (ii) injunctive and equitable
relief on both a provisional and permanent basis in accordance with Section 8(f)
hereof; and/or (iii) all other rights and remedies available under this
Agreement and governing law. The Company shall give the Executive prior written
notice of any perceived breach and 10 business days to cure prior to taking any
action. As used in this Section, “Competitive Activity” means involvement in the
management or operation of or control, direct or indirect, of a company that
operates vessels, of which at least 80% (by number of ships) are dry bulk
vessels, wherever such business is located in the world if such business is or
reasonably could become a competitor of the Company at the time the Executive
becomes affiliated with such company.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Property of the Company.

 

(i)     Proprietary Information. All right, title and interest in and to
“Proprietary Information” (as defined below) will be and shall remain the sole
and exclusive property of the Company. The Executive will not remove from the
Company’s offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company unless necessary or appropriate in the performance of his duties to
the Company. If the Executive removes such materials or property in the
performance of his duties, the Executive will return such materials or property
to their proper files or places of safekeeping as promptly as possible after the
removal has served its specific purpose. The Executive will not make, retain,
remove and/or distribute any copies of any such materials or property, or
divulge to any third person the nature of and/or contents of such materials or
property or any other oral or written information to which he may have access or
become familiar in the course of his employment, except to the extent necessary
in the performance of his duties. Upon termination of the Executive’s employment
with the Company for whatever reason and whether voluntary or involuntary, or at
any time at the request of the Company, he will leave with the Company or
promptly return to the Company all originals and copies of such materials or
property then in his possession, custody, or control and shall not retain any
copies or other reproductions or extracts thereof except for historical
financial or corporate information reasonably required to be retained for tax or
related purposes. The foregoing restrictions and obligations under this
Section 8(b) shall not apply to: (A) any Proprietary Information that is or
becomes generally available to the public other than as a result of a disclosure
by the Executive, (B) any information obtained by the Executive from a third
party which the Executive has no reason to believe is violating any obligation
of confidentiality to the Company, or (C) any information the Executive is
required by law to disclose. In the event that the Executive is requested in any
proceeding to disclose any Proprietary Information, the Executive agrees to give
the Company prompt written notice of such request and the documents requested
thereby so that the Company may seek an appropriate protective order. It is
further agreed that if, in the absence of a protective order, the Executive is
nonetheless, in the written opinion of his counsel, compelled to disclose
Proprietary Information to any tribunal or else stand liable for contempt or
suffer other censure or penalty, the Executive may disclose such information to
such tribunal without liability hereunder; provided, however, that the Executive
must give the Company written notice of the information to be disclosed
(including copies of the relevant portions of the relevant documents) as far in
advance of its disclosure as is practicable, use all reasonable efforts to limit
any such disclosure to the precise terms of such requirement and use all
reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such information. Notwithstanding the
foregoing or any other provision of this Agreement, nothing shall prevent the
Executive from sharing any Proprietary Information or other information (except
any information protected by the Company’s attorney-client privilege or the work
product doctrine) with regulators or appropriate governmental agencies,
including but not limited to governing taxing authorities, whether in response
to a subpoena or other legal process or otherwise, without notice to the
Company. For the avoidance of doubt, the Executive shall be able to retain a
copy of his contacts and any materials related to his employment and
compensation.

 

“Proprietary Information” means any and all documents or information of or
relating to the Parent, the Company or any of their respective affiliates. Such
Proprietary Information shall include, but shall not be limited to, the
following items and information relating to the following items: (A) all
intellectual property and proprietary rights of the Company (including without
limitation Intellectual Property) (B) computer codes or instructions (including
source and object code listings, program logic algorithms, subroutines, modules
or other subparts of computer programs and related documentation, including
program notation), computer processing systems and techniques, all computer
inputs and outputs (regardless of the media on which stored or located),
hardware and software configurations, designs, architecture and interfaces,
(C) business research, studies, procedures and costs, (D) financial data,
(E) distribution methods, (F) marketing data, methods, plans and efforts,
(G) the terms of contracts and agreements with customers, contractors and
suppliers, (H) the needs and requirements of, and the Company’s course of
dealing with, actual or prospective customers, contractors and suppliers,
(I) personnel information, (J) customer and vendor credit information, and
(K) any information received from third parties subject to obligations of
non-disclosure or non-use. Failure by the Company to mark any of the Proprietary
Information as confidential or proprietary shall not affect its status as
Proprietary Information under the terms of this Agreement.

 

(ii)     Intellectual Property. The Executive agrees that all “Intellectual
Property” (as defined below) will be considered “works made for hire” as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company. To the extent that any of the Intellectual
Property may not by law be considered a work made for hire, or to the extent
that, notwithstanding the foregoing, the Executive retains any interest in the
Intellectual Property, the Executive hereby irrevocably assigns and transfers to
the Company any and all right, title or interest that the Executive may now or
in the future have in the Intellectual Property under patent, copyright, trade
secret, trademark or other law, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration. The
Company will be entitled to obtain and hold in its own name all copyrights,
patents, trade secrets, trademarks and other similar registrations with respect
to such Intellectual Property. The Executive further agrees to execute any and
all documents and provide any further cooperation or assistance reasonably
required by the Company to perfect, maintain or otherwise protect its rights in
the Intellectual Property. If the Company is unable after reasonable efforts to
secure the Executive’s signature, cooperation or assistance in accordance with
the preceding sentence, whether because of the Executive’s incapacity or any
other reason whatsoever, the Executive hereby designates and appoints the
Company or its designee as the Executive’s agent and attorney-in-fact, to act on
her behalf, to execute and file documents and to do all other lawfully permitted
acts necessary or desirable to perfect, maintain or otherwise protect the
Company’s rights in the Intellectual Property. The Executive acknowledges and
agrees that such appointment is coupled with an interest and is therefore
irrevocable.

 

 
 

--------------------------------------------------------------------------------

 

 

“Intellectual Property” means (A) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents and patent applications claiming such inventions, (B) all
trademarks, service marks, trade dress, logos, trade names, fictitious names,
brand names, brand marks and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (C) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (D) all mask
works and all applications, registrations, and renewals in connection therewith,
(E) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications), (F) all
computer software (including data, source and object codes and related
documentation), (G) all other proprietary rights, and (H) all copies and
tangible embodiments thereof (in whatever form or medium), or similar intangible
personal property which have been or are developed or created in whole or in
part by the Executive (1) at any time and at any place while the Executive is
employed by Company and which, in the case of any or all of the foregoing, are
related to or used in connection with the business of the Company, or (2) as a
result of tasks assigned to the Executive by the Company.

  

(c)     Interpretation; Severability. The Executive has carefully considered the
possible effects on the Executive of the confidentiality provisions,
Intellectual Property provisions, restrictive covenants, and other obligations
contained in this Agreement and the Executive recognizes that the limitations
are reasonable and necessary to protect the legitimate business interests,
developing new Proprietary Information and Intellectual Property and developing
goodwill of the Company. The parties hereto agree that if any portion of the
above restrictive covenants are held to be unreasonable, arbitrary, against
public policy, or for any other reason unenforceable, the covenants herein shall
be considered diminishable both as to time and geographic area; each month for
the specified period shall be deemed a separate period of time, and the
restrictive covenants shall remain effective so long as the same is not
unreasonable, arbitrary or against public policy, but in no event longer than
the Restricted Period. The parties hereto agree that in the event any court
determines the specified time period or the specified geographic area to be
unreasonable, arbitrary or against public policy, a lesser period or geographic
area which is determined to be reasonable, nonarbitrary and not against public
policy having an effect as close as permitted by applicable law to the provision
declared unenforceable shall be enforced against the Executive.

 

(d)     Calculation of Time. The time period covered by the restrictive
covenants contained in this Section 8 shall not include any period(s) of
violation of any restrictive covenant.

 

(e)     Independent Covenants. The provisions set forth in this Section 8 each
shall be construed as an agreement independent of any other provision in this
Agreement, and the existence of any potential or alleged claim or cause of
action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants contained herein. An alleged or actual breach of this
Agreement by the Company shall not be a defense to enforcement of the provisions
of this Section 8. It is acknowledged and agreed that the provisions of this
Section 8 shall survive the termination of this Agreement.

 

(f)     Injunction; Specific Performance. The Executive acknowledges that if he
were to breach any of the provisions of this Section 8, it would result in an
immediate and irreparable injury to the legitimate business interests of the
Company for which monetary damages alone might not be an adequate remedy and
that the amount of such damages may be difficult to determine. Therefore, the
Executive agrees that if any such breach shall occur, if the Company so elects,
and in addition to all other remedies that the Company may have, the Company
shall be entitled to seek injunctive relief, specific performance, or any other
form of equitable relief to remedy a breach or threatened breach of this
Agreement. The existence of this right shall not preclude or otherwise limit the
applicability or exercise of any other rights or remedies which the Company may
have at law or in equity.

 

9.     Successors. This Agreement is binding on and may be enforced by the
Company or the Parent and their successors and assigns and is binding on and may
be enforced by the Executive and the Executive’s heirs and legal
representatives. The Company or the Parent shall cause any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial portion of its business and/or assets to
assume expressly and agree to perform this Agreement immediately upon such
succession in the same manner and to the same extent that the Company or the
Parent would be required to perform it if no such succession had taken place. As
used in this Agreement, “Company” shall mean the Company as defined above and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

 
 

--------------------------------------------------------------------------------

 

 

10.     Miscellaneous.

 

(a)     This Agreement will be governed by the laws of the State of New York.
All actions arising out of or relating to this Agreement shall be heard and
determined exclusively in any New York state or federal court sitting the
Borough of Manhattan in The City of New York. The parties hereto hereby
(i) submit to the exclusive jurisdiction of any state or federal court sitting
in the Borough of Manhattan in The City of New York for the purpose of any
action arising out of or relating to this Agreement brought by any party hereto,
and (ii) irrevocably waive, and agree not to assert by way of motion, defense,
or otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the action is brought in an
inconvenient forum, that the venue of the action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any of the above-named courts.

 

(b)     Notices under this Agreement must be in writing and will be deemed to
have been given (i) when personally delivered or (ii) three business days after
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid, and will be addressed as follows:

 

If to the Executive:


to his address most recently on file with the Company

 

If to the Company:

 

Eagle Shipping International (USA) LLC
477 Madison Ave.
New York, NY 10022
Attention: Board of Directors

 

with a copy to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention: Rolf Zaiss

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

(c)     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

(d)     The Company may withhold from any amounts payable under this Agreement
such federal, state or local income taxes to the extent the same required to be
withheld pursuant to any applicable law or regulation.

 

(e)     Except as provided in Section 3(c), the Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive, the Company or the Parent may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

 

(f)     From and after the date of this Agreement, this Agreement shall
supersede any other employment agreement or understanding between the parties
with respect to the subject matter hereof except as otherwise specifically set
forth in this Agreement.

 

(g)     Notwithstanding any other provisions in this Agreement to the contrary,
any incentive-based compensation, or any other compensation, paid to the
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company, which is subject to recovery under any law, government regulation
or stock exchange listing requirement, will be subject to such deductions and
clawback as is required to be made pursuant to such law, government regulation
or stock exchange listing requirement.

 

 
 

--------------------------------------------------------------------------------

 

 

11.     Director’s and Officer’s Insurance; Indemnification.

 

(a)     The Company shall indemnify the Executive, to the fullest extent
permitted by applicable law, against all costs, charges and expenses incurred or
sustained by the Executive, including the cost and expenses of legal counsel, in
connection with any action, suit or proceeding (collectively a “Proceeding”) to
which the Executive may be made a party by reason of the Executive being or
having been an officer, director, or employee of the Company or Parent or any of
its subsidiaries or affiliates. Notwithstanding the preceding, the Executive
shall not be entitled to indemnification in connection with any gross negligence
or willful misconduct of the Executive.

 

(b)     The Executive shall be covered during the entire term of this Agreement
and thereafter for at least six (6) years by officer and director liability
insurance in amounts and on terms similar to that afforded to other executives
and/or directors of the Company and the Parent or their affiliates, which such
insurance shall be paid by the Company or the Parent.

 

12.     Section 409A. If it is determined that any amount due the Executive
under the terms of this Agreement has been structured in a manner that would
result in adverse tax treatment under Section 409A of the Code (“Section 409A”),
the parties agree to cooperate in taking all reasonable measures to restructure
the arrangement to minimize or avoid such adverse tax treatment without
materially impairing Executive’s economic rights and without materially
increasing the cost to the Company. Each payment made under this Agreement
(including each separate installment payment in the case of a series of
installment payments) shall be deemed to be a separate payment for purposes of
Section 409A. Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Section 409A. For purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to the Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A. Notwithstanding anything to
the contrary in this Agreement, any payment or benefit under this Agreement or
otherwise that is exempt from Section 409A pursuant to Treasury Regulation §
1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to the Executive only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the second calendar year following the calendar year in which the Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which the Executive’s “separation from service” occurs.  To the
extent any expense reimbursement, or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the payment or provision of in-kind benefits or expenses
eligible for reimbursement in any other calendar year (except for any life-time
or other aggregate limitation applicable to medical expenses), and in no event
shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Executive incurred such expenses, and
in no event shall any right reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit.

 

13.     Survival.     The rights and obligations of the parties under the
provisions of this Agreement (including without limitation, Sections 5 through
13) shall survive, and remain binding and enforceable, notwithstanding the
expiration of the Employment Term, the termination of this Agreement, the
termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits and obligations of
such provisions. 

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company and the Parent have
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

 

 

EAGLE SHIPPING INTERNATIONAL (USA) LLC

 

 

 

By: /s/ Gary Vogel               

Name: Gary Vogel

Title: Chief Executive Officer

 

 

EAGLE BULK SHIPPING INC. 

 

 

 

By: /s/ Gary Vogel               

Name: Gary Vogel

Title: Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

/s/ Frank De Costanzo               

Name: Frank De Costanzo



 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (the “Release”) is made as of [●] among Eagle Shipping
International (USA) LLC, a Marshall Islands limited liability company (the
“Company”), its parent Eagle Bulk Shipping Inc., a Marshall Islands corporation
(the “Parent”) and Frank De Costanzo (the “Executive”).

 

 

  1.

Executive hereby voluntarily, knowingly and willingly releases and forever
discharges the Company, its Parent and their subsidiaries and affiliates, and
each of their respective officers, directors, partners, members, shareholders,
employees, attorneys, representatives and agents, and each of their
predecessors, successors and assigns (collectively, the “Company Releasees”),
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which
against them Executive or Executive’s executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever (a) arising prior to the time Executive signs
this Release; (b) arising prior to the time Executive signs this Release out of
or relating to Executive’s employment with the Company, service as a member of
the Board or the termination thereof; or (c) arising prior to the time Executive
signs this Release out of or relating to (i) the Employment Agreement between
the Company and the Executive, dated [__________], 2016 (the “Employment
Agreement”) and (ii) any relevant agreement, contract, plan, practice, policy or
program of the Company. This Release includes, but is not limited to, any rights
or claims arising under any statute, including the Employee Retirement Income
Security Act of 1974, Title VII of the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, or any other foreign, federal,
state or local law or judicial decision, including, but not limited to, and any
rights or claims under any policy, agreement, understanding or promise, written
or oral, formal or informal, between Executive and any of the Company Releasees.
The foregoing Release shall not apply to (i) claims that cannot be released
under applicable law, including, but not limited to, any claim for workers’
compensation benefits or unemployment benefits; (ii) legally mandated benefits;
(iii) vested benefits, if any, under any equity plan, qualified or nonqualified
savings and pension plans in which Executive may have participated during his
employment with the Company or its affiliates; (iv) any claim related
to indemnification for acts performed while an officer or director of the
Company or the Parent or their affiliates as permitted under applicable law and
the bylaws of the Company or the Parent or their affiliates, as appropriate; or
(v) any claim that may be raised by Executive in his capacity as an
equity-holder of the Parent or its affiliates.

 

 

  2.

Executive represents that Executive has not filed a complaint against any of the
Company Releasees in any court.  Except as prohibited by law, Executive further
(i) represents that Executive will not initiate or cause to be initiated on his
behalf a complaint in any court pursuing any claim or cause of action released
herein, or participate in any such proceeding; and (ii) waives any right
Executive may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any proceeding before any court or administrative
agency, including any proceeding conducted by or before the Equal Employment
Opportunity Commission (“EEOC”).  Notwithstanding the above, nothing in Section
1 of this Release shall prevent Executive from (i) initiating or causing to be
initiated on his behalf any complaint, charge, claim or proceeding against the
Company before any local, state or federal agency, court or other body
challenging the validity of the waiver of his claims under the ADEA contained in
Section 1 of this Release (but no other portion of such waiver); (ii) initiating
or participating in an investigation or proceeding conducted by the EEOC; or
(iii) enforcing any of the claims preserved by the last sentence of Section 1 of
this Release.

 

 

  3.

Executive acknowledges that Executive has been advised that he has twenty-one
(21) days from the date of receipt of this Release to consider all the
provisions of this Release and he does hereby knowingly and voluntarily waive
said given twenty-one (21) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT
EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO,
AND HAS IN FACT, CONSULTED AN INDEPENDENT ATTORNEY WHO IS NOT AFFILIATED WITH
AND HAS NO DUTY TO, THE COMPANY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW
EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE COMPANY RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE
AND THE OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT
BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND
EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

 
 

--------------------------------------------------------------------------------

 

 

 

 4.

Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of execution of this Release to revoke this Release
(including, without limitation, any and all claims arising under the ADEA) and
that neither the Company, the Parent nor any other person is obligated to
provide any benefits to Executive pursuant to the Employment Agreement until at
least eight (8) days have passed since Executive’s signing of this Release
without Executive having revoked this Release, in which event the Company shall
arrange and/or pay for any such benefits otherwise attributable to said eight
(8) day period, consistent with the terms of the Employment Agreement.  If
Executive revokes this Release, Executive will be deemed not to have accepted
the terms of this Release, and no action will be required of the Company or the
Parent under any section of this Release.

 

 

 5.

This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company or the Parent.

        6. This Release shall be governed and construed in accordance with the
laws of New York, without reference to the principles of conflicts of law
thereof.         7. Executive acknowledges that Sections 5-12 of the Employment
Agreement will continue to survive, and remain in full force and effect,
following his execution of this Release.

 

  

IN WITNESS WHEREOF, Executive, the Company and the Parent have executed the
Release as of the date and year first written above.

 

 

 

EAGLE SHIPPING INTERNATIONAL (USA) LLC

 

 

 

By: _________________________________

Name:

Title:

 

 

EAGLE BULK SHIPPING INC. 

 

 

 

By: _________________________________

Name:

Title:

 

 

 

EXECUTIVE

 

 

 

____________________________________

Name: Frank De Costanzo 



 

  

 

 